DETAILED ACTION
This office action is in response to the application filed on 06/26/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/08/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on June 26, 2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 17-20: The “computer-readable storage media” as recited in the claims are considered as  -- non-transitory computer-readable storage media – based on the definition in specification (i.e., see paragraph [0057], “In no case is the computer readable storage media a propagated signal”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (Subramaniam et al., US2020/0342032A1) in view of Bentiz (Bentiz et al., US6,113,645).
With respect to claims 1, 9, and 17, Subramaniam discloses:
A system (i.e., Fig.2 and paragraph [0033], “bot analytic system for monitoring, analyzing, visualizing  and improving the performance of a bot system”), a computer-readable storage media (i.e., Fig.11, item 1122 – Computer-readable storage media”), and a method, wherein the system including at least one processor (i.e., Fig.11, items 1132-34, “Processing unit”); and a memory (i.e., Fig.11, item 1110 – System memory), operatively connected with the at least one processor, storing computer-executable instructions in the computer-readable storage media that, when executed by the at least one processor (i.e., Fig.11, item 1102), causes the at least one processor to execute the method that comprises comprising: 
launching a chat bot diagnostic tool (i.e., “analytic system”), wherein the launching presents a graphical user interface configured to display diagnostic data for debugging a chat bot (i.e., “bot system”/”chatbot”) (see Fig.3:310 and paragraph [0005], “an analytic system may monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events, and provide information regarding the conversations graphically on a graphic user interface…” and paragraph [0046], “the chatbot may need to be trained, monitored, debugged”); 
tracing data traffic between the chat bot and a data channel of an application or service (i.e., Fig.3:310-320 – “Configure event collector…” and ; 
filtering (i.e., using filtering criteria – see Fig.8:820) the traced data traffic to identify a chat bot interaction of the chat bot within the data channel (i.e., Fig.3:320 and Fig.8:810-820 – “Collect…one or more attributes for one or more events associated with a set of conversations with a bot system” and “Select…using one or more filtering criteria selected by a user…”), wherein the filtering comprises: 
identifying message activity (i.e., “set of conversations”) during the chat bot interaction (i.e., Fig.3:320 and Fig.8:810), and 
identifying a conversational task state of the chat bot during the chat bot interaction (i.e., Fig.8:820 – “Select…using one or more filtering criteria selected by a user, one or more conversations from the set of conversations based upon the one or more attributes for the one or more events collected by the event collector”); and 
[emulating] (i.e., Subramaniam discloses “displaying”), based on the filtered data traffic, the message activity and the conversational task state of the chat bot in a debugging data visualization presented through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.3:350- “Provide a graphic user interface, information regarding one or more conversation flows that meet certain criteria, such as conversation flows that end in a particular state” and Fig.8:840 – “Display, graphically on a GUI, a first report from the one or more reports and one or more user-selectable items associated with the first report…where at least one of the one or more user-selectable items corresponds to filtering criteria of the one or more filtering criteria”). 

However, Bentiz discloses emulating, based on the filtered data traffic, the message activity and the conversational task state of the chat bot in a debugging data visualization presented through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.12 – “Emulate Correct Response” … “Send Event Message to Active Module”. Also see col.5, lines 30-42, “Debug manager 112 emulates use of interactive multimedia application 100…The emulation by debug manager 112 of user generated events allow a tester to request emulation of specific user events”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emulation method of Bentiz into Subramaniam to emulate/display the message activity and the conversational task state of the chat bot. One would have been motivated to do so to “allow a tester to request emulation of specific user events” and “allowing such accurate emulation of user events enables rapid emulation of the interactive multimedia application…” (i.e., col.3, lines 52-55 and col5, lines 30-42).


With respect to claims 2, 10, and 18, Subramaniam discloses:
debugging, through the graphical user interface, the chat bot based on the debugging data visualization (i.e., Fig.4-7 - examples of graphical user interface screen for debugging data visualization. Also see paragraph [0005], “The visualization of conversations as paths by the analytic system may allow an administrator or developer of the bot system to filter or select groups of conversations with the bot system based on different criteria…The visualized path information may allow the administrator or developer of the bot system to visually monitor and analyze how end users are interacting with the bot system and how the bot system performs during the conversations with the end users to identify underperforming elements of and possible improvements to the bot system”). 

With respect to claims 8, 16, and 20, Subramaniam discloses:
displaying, through the graphical user interface, a log of the traced data traffic between the chat bot and the data channel of the application or service (i.e., Fig.4-7 and paragraph [0048], “The analytic system may gather conversation logs and history, and determine information related to individual and/or aggregated end user conversations with a bot system as paths that include different nodes representing different stages or states of the conversations.”, and paragraph [0124], “The conversation report may show the summary of the conversation log”). 


Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam and Bentiz as applied to claims 1, 9, and 17 above, and further in view of Kim (Kim et al., US6,026,362).
With respect to claims 3 and 11, Subramaniam discloses:
implementing diagnostic middleware within a run-time stack of the chat bot to trace the data traffic (i.e., paragraph [0047], “An analytic system may be integrated with a bot system to monitor events that occurred during conversations between end users and the bot system”), [transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message to initiate a connection for tracing of the data traffic] , and presenting a state of the connection through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.7A-I, and paragraph [0005], “visualizing the paths of conversations”, and [0048], “end user conversations with the bot system may be represented by paths showing the transitions from state to state, where each state may be represented by a node on the path”).
Subramaniam discloses using analytic system/diagnostic middleware to monitor events occurred in conversation as addressed above. However, Subramaniam modified by Bentiz does not explicitly disclose transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message to initiate a connection for tracing of the data traffic. 
Kim discloses transmitting, to the diagnostic middleware from the chat bot diagnostic tool, a control message (i.e., commands for debugging) to initiate a connection for tracing of the data traffic (i.e., commands for debugging – see Fig.7A, “User issues command to start debugger”, “User issues command to start program with debug option”, “A running program traps and/or calls for debugging services”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s control 

With respect to claims 4 and 12, Subramaniam further discloses:
 [transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic; and] updating the state of the connection through the graphical user interface of the chat bot diagnostic tool based on processing [of the second control message] (i.e., paragraph [0048], “the analytic system may gather conversation logs and history, and determine information related to individual and/or aggregated end user conversations with a bot system as paths that include different nodes representing different stages or states of the conversations” – Notes, the gathered “conversation logs and history” for updating/displaying is the traced information before “end the connection for tracing”). 
 However, Subramaniam modified by Bentiz does not explicitly disclose transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic. 
Kim discloses transmitting, a second control message to diagnostic middleware to end the connection for tracing of the data traffic (i.e., “Quit” debugger commands) to initiate a connection for tracing of the data traffic (i.e., “Quit” debugger commands – see Fig.7B, step 718 “User issues various debugger commands” -> “Quit”-> YES-> “cleanup resources”).


With respect to claims 5 and 13, Subramaniam discloses:
 wherein the tracing further comprises: implementing diagnostic middleware within a run-time stack of the chat bot to trace the data traffic (i.e., paragraph [0047], “An analytic system may be integrated with a bot system to monitor events that occurred during conversations between end users and the bot system”), [multiplexing, with inbound data traffic of the data channel, a control message to initiate a connection for tracing of the data traffic], and presenting a state of the connection through the graphical user interface of the chat bot diagnostic tool (i.e., Fig.7A-I, and paragraph [0005], “visualizing the paths of conversations”, and [0048], “end user conversations with the bot system may be represented by paths showing the transitions from state to state, where each state may be represented by a node on the path”). 
Subramaniam discloses using analytic system/diagnostic middleware to monitor events occurred in conversation as addressed above including the monitoring/communication with bot system by multiplexing with inbound data traffic of the data channel (i.e., Fig.2, traffic between channels 286-287, bot engines 220 and 
Kim discloses issuing a control message (i.e., commands for debugging) to initiate a connection for tracing of the data traffic (i.e., commands for debugging – see Fig.7A, “User issues command to start debugger”, “User issues command to start program with debug option”, “A running program traps and/or calls for debugging services”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s control message/command into Subramaniam the data channel with multiplexing feature for starting monitoring/tracing process. One would have been motivated to do so to allow “the program to be debugged can be started under the control” as suggested by Kim (i.e., col.10, lines 32-36, “the program to be debugged can be started under the control…”).

Claims 6-7, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam and Bentiz as applied to claims 1, 9, and 17 above, and further in view of Yao (Xuchen Yao, US10,754,885B2).
With respect to claims 6, 14, and 19, Subramaniam discloses:
displaying, through the graphical user interface, [code representing] a real-time representation of the conversation task state of the chat bot based on the filtered data traffic, wherein the code comprises a bot state differential indicating a point at which the chat bot changed tasks in the chat bot interaction (i.e., paragraph [0018], “generating, by the analytic engine of the analytic system, an aggregated path diagram for the selected one or more conversations … and each connection of the plurality of connections represents a transition from one state of the bot system to another state of the bot system during the one or more conversations; and displaying, graphically on a GUI, the aggregated path diagram”). 
However, Subramaniam modified by Bentiz does not explicitly disclose displaying code representing the real-time representation of the conversation task state of the chat bot.
Yao discloses a debug window displaying, through the graphical user interface, code representing a real-time representation of the conversation task state of the chat bot (i.e., col.2, lines 53-57, “A debugging window allows a user to visually debug and/or search the code associated with each dialogue element as well as execute each dialogue element of the conversational agent in sequence at a pace that is suitable to the user” and Fig.10 – debug window items 1010 and 1020).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s displaying code representation into Subramaniam and Bentiz. One would have been motivated to do so to debug, change and updating code in debug window and synchronize all the changes to the Canvas as suggested by Yao (i.e., col.13, lines 32-41, “In this way, a user can edit, add, or delete content in the Debugging Window 1020 and the Debugging Window 1020 may synchronize all changes to the Canvas 1010.  Similarly, when a user 

With respect to claims 7 and 15, Subramaniam discloses:
 wherein the chat bot diagnostic tool highlights, through the graphical user interface, specific message activity that correlates with a change in the bot state differential to assist with debugging of the chat bot (i.e., paragraph [0018], “generating, by the analytic engine of the analytic system, an aggregated path diagram for the selected one or more conversations … and each connection of the plurality of connections represents a transition from one state of the bot system to another state of the bot system during the one or more conversations; and displaying, graphically on a GUI, the aggregated path diagram” and paragraph [0019], “displaying each node of the plurality of nodes as a user-selectable item, and displaying a node of the plurality of nodes that indicates a stopping point for the one or more conversations, which resulted in the incomplete outcome” – notes: the “displaying a node of the plurality of nodes” highlights the “a node” for “incomplete outcome”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pauw et al., “Visual Debugging for Stream Processing application” discloses a visual and analytic environment to support debugging, performance analysis 
Bingham et al., (US11,038,906B1) discloses a method for collecting network traffic data, filtering the collected data and emulating bot (Fig.1-2);
Eker et al., (US2013/0318500A1) discloses a method to trace sequence events/states and display/debug the dataflow program (Fig.7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z. W./
Examiner, Art Unit 2192
/S. Sough/SPE, AU 2192